FILED ENTERED

 

 

LODGED RECEIVED
IN THE UNITED STATES DISTRICT COURT jun 03-7019 Be
FOR THE DISTRICT OF MARYLAND :

ARNOLD STUDIVANT * orga BST cr unr
~y DEPUTY
Petitioner, * Civ. Action No. RDB-18-3248
Vv. * Crim. Action No. RDB-15-0164
UNITED STATES OF AMERICA, *
Respondent. *
* * * * * * * * * * * *

MEMORANDUM OPINION

On October 13, 2016, Petitioner Arnold Studivant (“Studivant” or “Petitioner’”) pled
guilty to one count of conspiracy to distribute and possess with the intent to distribute 100
grams ot mote of heroin, in violation of 21 U.S.C. § 846. (Plea Agreement, ECF No. 99;
Judgment, ECF No. 108.) On December 21, 2016, Judge J. Frederick Motz of this Court
sentenced Petitioner to sixty (60) months imprisonment, followed by supervised release for a
term of forty-eight (48) months.’ (ECF No. 108.)

Now pending before this Court is Petitioner’s Motion to Vacate, Set Aside, or Correct .
Sentence pursuant to 28 U.S.C. § 2255. (ECF No. 145.) The patties’ submission have been
reviewed and no hearing is necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons
stated herein, Petitioner Studivant's Motion to Vacate, Set Aside, or Correct Sentence putsuant
to 28 U.S.C. § 2255 (ECF No. 145) is DENIED.

BACKGROUND

 

' On October 18, 2018, this case was reassigned to the undersigned.
1
4

On April 8, 2015, a federal grand jury in Maryland returned an indictment charging
Petitioner Studivant with one count of conspiracy to distribute and possess with the intent to
distribute 100 grams or more of heroin, in violation of 21 U.S.C. § 846. (ECF No. 1.)
According to the statement of facts set forth in the Plea Agreement agreed to and signed by
Petitioner, beginning on or about June 1, 2014, and continuing through September 2014,
Studivant conspired with others to distribute quantities of heroin in Baltimore, Maryland.
(ECF No. 99.) On several occasions, Studivant would meet with co-conspirators, and others,
to obtain quantities of heroin and then distribute that heroin to his street distributors and to
his own personal use customers. (Ia.)

During this time, law enforcement officials began investigating Studivant’s drug
dealing. The Drug Enforcement Agency (“DEA”) obtained authorization to intercept the
wite and electronic communications of Petitioner and one of his co-conspirators, Brian
McClurkin. (Id) Subsequently, Petitioner was intercepted discussing the distribution of heroin
and a firearm. (Id) On August 27, 2014, members of the Baltimore Police Department
(“BPD”) and members of the DEA conducted undercover purchases of heroin from
Petitioner’s co-conspirators. (Id) ‘Two BPD officers succeeded in purchasing two separate
units of heroin. During the purchases, another co-conspirator, Phillip Vaughn, brandished a
firearm. (Id) Following the arrests of Petitioner’s co-conspirators, additional quantities of

heroin and a firearm were recovered. (Id)

Pursuant to the Plea Agreement, Studivant and the government stipulated that the
applicable base offense level under the United States Sentencing Guidelines was at least
twenty-four (24) because during the course of the conspiracy, Studivant conspired to distribute

2
and possess with the intent to distribute at least 100 grams but less than 400 grams of heroin.
(Id.) See U.S.S.G. § 2D1.1(c)(8). ‘The parties further stipulated that the base offense level would
increase by two, to a level of twenty-six (26), because during the conspiracy a firearm was
brandished. (4) See U.S.S.G. § 2D1.1(6)(1) (promulgating that “if a dangerous weapon
(including a firearm) was possessed, inctease [offense level] by 2 levels.”). Finally, the patties
stipulated that Petitioner’s criminal history category was III. (id) On December 21, 2016,
Judge J. Frederick Motz of this Court sentenced Studivant to sixty (60) months imprisonment
followed by supervised release for a term of forty-eight (48) months. Judgment, ECF No.
108.)

On October 18, 2018, Studivant filed the pending Motion to Vacate, Set Aside, or
Correct Sentence under 28 U.S.C. § 2255, arguing that his counsel fraudulently induced him
to accept a plea agreement on the promise that he would be eligible for a one-year time credit
upon completion of the Bureau of Prison’s (“BOP”) Residential Drug Abuse Program
(“RDAP”) Program. (ECF No. 145). The Government’s Response (ECF No. 149)
contended, é#ter alia, that the petition was untimely because it had been filed over one year
after the predicate Judgment became final on January 4, 2017. On December 27, 2018, this
Court issued an Order (ECF No. 150) advising the Petitioner that his Motion would be
dismissed as untimely unless he provided a response within 28 days demonstrating that he met
an exception to the one-year statute of limitations, or that he was entitled to equitable tolling.
Petitioner did not meet this deadline. Instead, on January 29, 2019, Studivant appealed to the
United States Court of Appeals for the Fourth Circuit, mischaracterizing this Court’s grant of

additional time as a denial of his § 2255 Motion. (ECF No. 152.) Noting that Petitioner’s
| Motion was still pending in this Court, the Fourth Circuit dismissed the appeal. (ECF No.
155.)
STANDARD OF REVIEW

This Court recognizes that Petitioner is pro se and has accorded his pleadings liberal
construction. See Erickson v. Pardus, 551 US. 89, 94 (2007); see also Alley v. Yadkin County Sheriff
Dept, No. 17-1249, 698 Fed App’x 141, 142 (4th Cir. Oct. 5, 2017) (per curiam) (unpublished)
(citing Erickson for the proposition that “[p]ro se complaints and pleadings, however inartfully
pleaded, must be liberally construed and held to less stringent standards than formal pleadings
drafted by lawyers”). Under 28 U.S.C. § 2255, a prisoner in custody may seek to vacate, set
aside or correct his sentence on four grounds: (1) the sentence was imposed in violation of the
Constitution or laws of the United States, (2) the court was without jurisdiction to impose the
sentence, (3) the sentence was in excess of the maximum authorized by law, or (4) the sentence
is otherwise subject to a collateral attack. Hi// v. United States, 368 U.S. 424, 426-27, 828. Ct.
468 (1962) (citing 28 U.S.C. § 2255). “CAjn error of law does not provide a basis for collateral
attack unless the claimed error constituted ‘a fundamental defect which inherently results in a
complete miscarriage of justice.” United States v. Addonizio, 442 U.S. 178, 185, 99 S. Ct. 2235
(1979) (quoting Hi//, 368 U.S. at 428, 82S, Ct. 468).

The scope of a § 2255 collateral attack is far narrower than an appeal, and a “collateral
challenge may not do service for an appeal.” Foster ». Chatman, 136 8. Ct. 1737, 1738 (2016)
(quoting United States v. Frady, 456 U.S. 152, 165, 102 S. Ct. 1584 (1982)). Thus, procedural
default will bar consideration under § 2255 of any matters that “could have been but were not

pursued on direct appeal, [unless] the movant show cause and actual prejudice resulting from
the errors of which he complains.” United States v. Pettiford, 612 F. 3d 270, 280 (4th Cir. 2010)
(citing United States v. Mikalajunas, 186 F.3d 490, 492-93 (4th Cir. 1999).
ANALYSIS
I. Petitioner’s Motion is Untimely.
A. Petitioner’s Motion is barred by the statute of limitations.

Petitioner Studivant’s Motion to Vacate, Set Aside, or Correct Sentence under 28
U.S.C. § 2255 must fail because it is untimely. Under § 2255(f), a one-year petiod of limitations
runs ftom the latest of:

(1) the date on which the judgment of conviction becomes final,
(2) the date on which the impediment to making a motion created by governmental

action in violation of the Constitution or laws of the United States is removed,

if the movant was ptevented from making a motion by such governmental

action;

(3) the date on which the right asserted was initially recognized by the Supreme

Coutt, if that right has been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review; or

(4) the date on which the facts supporting the claim or claims presented could have
been discovered through the exercise of due diligence.

In this case, the one-year statute of limitations began running from the date on which
the judgment of conviction became final under § 2255(f)(1). When a prisoner fails to submit
a timely appeal, his sentence becomes final within fourteen (14) days of his sentencing. United
States v. Wilson, 256 F.3d 217, 221 (4th Cir. 2001). Petitioner’s Judgment of Conviction became
final on Jariuary 4, 2017 (14 days after his December 21, 2016 sentencing) and the relevant

limitations period expired one year later, on January 4, 2018. On October 18, 2018, ten
months after the end of the limitations period, Petitioner filed the pending motion.
Accordingly, the Motion is untimely.

Charitably construing the Motion to Vacate, Petitioner appears to suggest that the
limitations petiod did not begin to run until February 2018, when he realized the gun
enhancement included in his plea agreement rendered him ineligible for the time credit
associated with the Bureau of Prison’s (“BOP”) Residential Drug Abuse Program (“RDAP”).
Pursuant to § 2255(f)(4), the limitations period may begin to run as of the date on which the
facts supporting the claim or claims presented could have been discovered through the
exercise of due diligence. In this case, Petitioner cites no new “facts” supporting his claim,
but rather complains of the legal consequences flowing from the terms of his plea agreement.
Littlejohn v. United States, 1:18-cv-00143-MR, 1:16-ct-00056-MR-DLH-1, 2018 WL 3349707, at
*4 (W.D.N.C. July 9, 2018) (“Here, the ‘fact’ upon which Petitioner relies—the firearm
enhancement’s effect on his ability to earn RDAP ctedit—is a legal consequence and not an
actual event or citcumstance that would trigger § 2255(f)(4).”). Moreover, had Petitioner
exercised due diligence, he would have learned that he was ineligible for the RDAP time credit
as early as the date of his sentencing in December 2016. At the time of his sentencing—and
indeed, since at least the year 2000—the BOP’s implementing regulations have denied early
release to prisoners whose current offense is a felony “attended by ‘the carrying, possession,
ot use of a firearm.” See Lapex v. Davis, 531 U.S. 230, 232-33, 121 S. Ct. 714 2001) (quoting
28 CER. § 550.58(a)(1)(vi)(B) (2000), codified at 28 CF.R. § 550.55(b)(5)@) (2010).
Accordingly, the § 2255(f)(4) is not applicable in this case and Petitioner's Motion is untimely.

B. Petitioner is not entitled to equitable tolling.
As Petitioner’s § 2255 Motion was untimely filed, it must be dismissed unless this Court
determines that equitable tolling applies. See Holland v. Florida, 560 U.S. 631, 649-54, 130 S.Ct.
2549 (2010); Rowse v. Lee, 339 F.3d 238, 246-47 (4th Cir. 2003) (en banc). To be entitled to
equitable tolling of the limitations period, Petitioner must show (1) that he has acted with
“reasonable diligence” in pursuing his rights, and (2) that some extraordinary circumstance
ptevented timely filing. Holland, 560 U.S. at 649; see also United States v. Prescott, 221 F.3d 686,
688 (4th Cir. 2000) (equitable tolling should be “sparingly granted”).

Petitioner has not demonstrated that he acted with “reasonable diligence” or that an
extraordinary circumstance prevented him from filing his Motion by January 4, 2018. On
December 27, 2018, this Court granted additional time for Petitioner to provide information
regarding his entitlement to equitable tolling. (ACF No. 150), Despite this allotment of
additional time, Petitioner never presented any additional information to this Court. Having
failed to make any showing of reasonable diligence or extraordinary circumstances, the Motion
must be dismissed as untimely.

II. _ Petitioner’s Ineffective Assistance of Counsel Claim in Unavailing.

A. Petitioner’s claim that he was falsely promised a one-year time credit fails
because it is contradicted by his sworn statements.

Even if Studivant had timely filed his Motion, it would nevertheless fail on the merits.
Petitioner appears to argue that his counsel was ineffective based on an alleged promise that
he would be able to qualify for one-year time credit reduction upon completion of the RDAP
program. A freestanding claim of ineffective assistance of counsel may properly be asserted
for the first time in a § 2255 petition. United States v. DeFusco, 949 F.2d 114, 120-21 (th Cir.

1991). To state a claim for relief based on a Sixth Amendment claim of ineffective assistance

7
of counsel, a petitioner must satisfy the two-prong test set forth in Strickland v, Washington, 466
U.S. 668, 671 (1984). The first, or “performance,” ptong of the test requites a showing that
defense counsel’s representation was deficient and fell below an “objective standard of
reasonableness.” Id. at 688. In making this determination, courts apply a strong presumption
that counsel’s actions fell within the “wide range of reasonable professional assistance.” Id. at
688-89. The second, or “prejudice” prong, requires that a petitioner demonstrate that his
counsel’s etrots deprived him of a fair trial. Id. at 687.

The Fourth Circuit has held that allegations made in a § 2255 motion that directly
contradict the petitioner’s sworn statements made during a properly held Rule 11 colloquy ate
“palpably incredible” and “patently frivolous or false.” United States v. Lemaster, 403 F.3d 216,
221 (4th Cir. 2005) (citing Crawford v. United States, 519 F.2d 347, 350 (4th Cir.1975)). Where
there are no extraordinary circumstances, as in this case, the statements made during a Rule
11 colloquy are deemed conclusively true, and a district court should dismiss § 2255 motions
that rely on allegations that contradict the sworn statements. Id.

Petitioner’s claim that his counsel promised that he would be able to obtain a one-year
time credit is contradicted by his swotn statements during his plea colloquy. Petitioner
confirmed at his Rule 11 colloquy that no promises were made external to his Plea Agreement
to convince him to plead guilty. (Sentencing Tr. 11:8-10, ECF No. 139.) The Plea Agreement
itself makes no reference to the RDAP program. (See ECF No. 99.) Petitioner presents no
evidence that his statements were made involuntarily. Accordingly, Petitioner’s ineffective
assistance of counsel claim fails.

B. Petitioner’s claim that he was unawate of the firearm sentencing
enhancement fails because it contradicts his sworn statements.

8 '
To the extent that Petitioner argues that his counsel was ineffective for failing to advise
him of the sentencing enhancement associated with the brandishing of a firearm, such
argument is meritless. Petitioner acknowledged at his Rule 11 colloquy and in his Plea
Agreement that his sentencing would account for the firearm he discussed in intercepted calls
and was brandished by his co-conspitator during an undercover heroin purchase. (ECF No.
99; ECF No. 139.):

[The Court]: Let me go over what I understand the primary terms of the plea

agreement to be... You and the government then agree upon the facts that are

to govern both your guilty plea and your sentencing... it’s agreed that the base

offense level is 24. It is agreed that it is increased by 2, to a level 26, because,

during the course of the conspiracy, a firearm was brandished...

[The Court]: Mr. Studivant, most importantly, let me ask you, is what I’ve stated
the plea agreement to be what you understand it to be?

The Defendant: Yes, sir.

(Sentencing Tr. 9:13-23; 11:4-7, ECF No. 139.)
Likewise, Petitioner’s Plea Agreement acknowledges: (1) that his co-conspirator brandished a
firearm; (2) that Petitioner discussed the firearm with the co-conspirator; and (3) that
Petitioner’s base offense would be increased by two levels because a firearm was btandished
during the course of the conspiracy. (ECF No. 99.) Based on his sworn statements before
this Court, Petitioner cannot claim that he was unaware that he would receive an enhanced

sentence because of the firearm brandished during the conspiracy.*

CONCLUSION

 

2 Petitioner refers to the recent Untied States Supreme Court decision, Sessions ». Dimaya, 138 S. Ct. 1204 (2018),
which held that the residual clause defining “crime of violence,” as incorporated in the Immigration and
Nationality Act’s definition of a violent felony, was unconstitutionally vague. This decision is inapplicable to
this case.
For the reasons stated above, Petitioner Studivant’s Motion to Vacate, Set Aside, or
Correct Sentence under 28 U.S.C. § 2255 is DENIED.

Pursuant to Rule 11(a) of the Rules Governing Proceedings under 28 U.S.C. § 2255,
the court is required to issue or deny a certificate of appealability when it enters a final order
adverse to the applicant. A certificate of appealability is a “jurisdictional prerequisite” to an
appeal from the court’s earlier order. United Svates v. Hadden, 475 F.3d 652, 659 (4th Cir. 2007).
A certificate of appealability may issue “only if the applicant has made a substantial showing
of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where the court denies a
petitioner’s motion on its merits, a petitioner satisfies this standard by demonstrating that
reasonable jurists would find the court’s assessment of the constitutional claims debatable or
wrong. See Miller-E/ v. Cockrell, 537 U.S. 322, 336-38, 123 8.Ct. 1029, (2003); Sdack v. McDaniel,
529 US. 473, 484, 120 S. Ct 1595 (2000). Because reasonable jurists would not find

Petitionet’s claims debatable, a certificate of appealability is DENIED.

fet. 8B.

Richard D. Bennett
United States District Judge

Dated: June 3, 2019

10
